COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


MARY WRIGHT JUAREZ

v.   Record No. 1340-95-2                         MEMORANDUM OPINION *
                                                      PER CURIAM
GILBERT E. JUAREZ                                  FEBRUARY 13, 1996


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    Herbert C. Gill, Jr., Judge

            (Mary Wright Juarez, pro se, on briefs).
            (Richard F. Papcun, on brief), for appellee.



     Mary Wright Juarez (mother) appeals the decision of the

circuit court granting sole custody of her three youngest

children to Gilbert E. Juarez (father).    Mother argues that there

was insufficient evidence to (1) deny her request to change

custody of Kathleen and Mark from father to mother; (2) justify

changing custody of John from mother to father; and (3) deny all

visitation by mother with Kathleen, Mark and John.       Upon

reviewing the record and briefs of the parties, we conclude that

this appeal is without merit.    Accordingly, we summarily affirm
                                                  1
the decision of the trial court.    Rule 5A:27.
     On appeal, we review the evidence in the light most

favorable to the prevailing party below.    Peple v. Peple, 5 Va.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Our decision on the issues raised by mother in her appeal
makes it unnecessary for us to address the additional questions
raised by father.
App. 414, 422, 364 S.E.2d 232, 237 (1988).      The trial court

received the evidence by ore tenus testimony of the parties and

their witnesses and through depositions.      Its order is presumed

correct and will not be overturned if it is supported by

substantial, competent and credible evidence.       See Collier v.

Collier, 2 Va. App. 125, 127, 341 S.E.2d 827, 828 (1986).

                  Custody of Kathleen and Mark

     The parent seeking to change custody bears the burden of

proving that there has been a change in circumstances since the

most recent custody award and that the best interests of the

child warrant a change in custody.       Keel v. Keel, 225 Va. 606,

611, 303 S.E.2d 917, 921 (1983).       Thus, mother bore the burden to

prove that a change in circumstances had occurred which warranted

granting her custody of Kathleen and Mark.      The trial court found

there was evidence of an improvement in mother's ability to

maintain a job and a home.   However, the court noted that mother

continued to question her children concerning her unsubstantiated

allegations of sexual abuse by father, despite a finding by

Chesterfield Social Services that mother's questioning

constituted emotional abuse.   Contrary to court order, mother

continued to question John about sexual abuse by father,

continued to call Kathleen and Mark almost daily, and continued

to attempt to visit with Kathleen and Mark by arriving at

father's home and refusing to leave.

     While Kathleen and Mark have been in father's custody, they



                                   2
have participated in activities and done well in school.     The

court found that the children were "physically and emotionally

thriving in [father's] full custody" and that father "has

provided a stable environment for these children."    The court's

conclusions were fully supported by substantial, competent and

credible evidence.   Therefore, we cannot say the trial court

erred or abused its discretion in denying mother's petition to

change the custody of Kathleen and Mark to herself.

                          Custody of John

     The evidence established that mother had a close

relationship with John and was attentive to his needs.   However,

mother admitted that she had questioned John regarding her

allegations of sexual abuse, contrary to court order.

     Moreover, as noted above, mother's questioning regarding her

allegations of sexual abuse was found to constitute emotional

abuse of Kathleen and Mark.   Among other incidents, mother taped

a conversation she had with Kathleen and Mark which mother argued

demonstrated father had abused them.   The children, however, told

their counselor that mother would spank them if they failed to

answer her questions the way she wanted them to.   Neither

Kathleen or Mark appeared to be emotionally bonded with mother.

     The court found that mother's persistent questioning of the

three children concerning her allegations of sexual abuse was a

negative change in mother's circumstances.   The questioning

amounted to emotional abuse of the children, and was "clearly not



                                 3
in the best interest of the children."

     Substantial, competent and credible evidence supports the

decision of the circuit court that a negative change in

circumstances warranted transferring custody of John from mother

to father.    Therefore, we cannot say that the court abused its

discretion in transferring custody.

                        Denial of Visitation

     The trial court denied mother all visitation, noting however

that it "will be amenable to hearing from [mother] in a

subsequent proceeding regarding any proposed plan of hers for

supervised visitation, including times, places of visitation, and

the supervisor of such visitation."   The record demonstrated that

mother had violated previous court orders barring her from

questioning the children about the alleged sexual abuse, and had

refused to abide by previous court-ordered limitations on

visitation.   In light of the risk to the children's emotional

well-being demonstrated by mother's past actions, we cannot say

the trial court abused its discretion in denying mother

visitation until a plan for supervised visitation was approved.
     Accordingly, the decision of the circuit court is summarily

affirmed.
                                                    Affirmed.




                                  4